Citation Nr: 0811608	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for sleep apnea and for post-
traumatic stress disorder (PTSD). 

The veteran requested a hearing before the Board sitting in 
Washington, D.C.  The veteran failed to appear as scheduled 
in September 2007 with no good cause shown.  Therefore, the 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.702 (d) (2007). 

In October 2007, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  


FINDINGS OF FACT

1.  The veteran's sleep apnea first manifested not earlier 
than 2002, many years after service, and is not related to 
any aspect of service including exposure to radiation. 

2.  The veteran does not have a qualifying diagnosis of post-
traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2007). 

2.  The criteria for service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the RO sent correspondence in July 2002 and May 2005 
which informed the veteran of the information and evidence 
required to substantiate both claims and which also informed 
him of the information and evidence VA was to provide and 
which the veteran was to provide.  While the July 2002 
letters did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claims, he 
was advised of the types of evidence that could substantiate 
his claims and to ensure that VA receive any evidence that 
would support the claims.  Logically, this would include any 
evidence in his possession.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, notice was provided in March 2006 followed by a 
supplemental statement of the case (SSOC) thus curing the 
timing defect.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
initial adjudication, a timing problem can be cured by the 
Board remanding for the issuance of a notice followed by 
readjudication of the claim by the agency of original 
jurisdiction); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SSOC, is sufficient to cure a timing defect).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in U.S. Army engineering units including 
the performance of construction work at a former nuclear 
weapons test site at Enewetak atoll in the Marshall Islands 
in 1978.  He contends that he has multiple disorders related 
to radiation exposure at that site.  After adjudication of 
several other claims by the RO, the remaining disorder on 
appeal is sleep apnea.  The veteran also contends that he has 
post-traumatic stress disorder related to service on Enewetak 
that included experiencing a hurricane, a tidal wave, and a 
personal assault.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Sleep Apnea

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected.  38 C.F.R. 
§ 3.311.  Third, direct service connection may be granted 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Under the first method of service connection based on 
ionizing radiation exposure, a "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity. "Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).
 
Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract. 38 C.F.R. § 3.309(d)(2).  Sleep 
apnea is not among those diseases for which presumptive 
service connection is available.  
 
Furthermore, the veteran is not a "radiation-exposed veteran" 
as contemplated under this regulation because he did not 
participate in any of the specified "radiation risk 
activities" under the regulation (such as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device).  38 C.F.R. § 3.309(d)(3)(i) and (ii).  
Service personnel records confirmed that the veteran was 
assigned to construction duties from August 1978 to January 
1979 involving the collection and burial of soil at Enewetak.  
The veteran submitted information from a Republic of Marshall 
Islands government internet site that showed nuclear weapons 
testing was conducted at Enewetak from 1948 to 1958.  The 
veteran does not contend nor does the record show that he was 
present for any nuclear weapon test detonations.   

The second method of evaluating claims for service connection 
is also based on exposure to ionizing radiation where it is 
contended that a radiogenic disease is a result of ionizing 
radiation in service.  38 C.F.R. § 3.311.  A "radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation, and specifically includes the following: 
thyroid cancer, breast cancer, bone cancer, liver cancer, 
skin cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv). 
 
In claims involving radiation exposure, a request will be 
made for any available records concerning the veteran's 
exposure to radiation. These records normally include but may 
not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, sleep apnea is not among those disorders 
classified as a radiogenic disease.  In a Radiation Risk 
Activity Information Sheet received in March 2006, the 
veteran stated that he was issued and wore personal dosimetry 
while performing work at the site.  The veteran's service 
personnel and medical records were obtained but the files do 
not include a record of occupational exposure to ionizing 
radiation. The Board concludes that a request for a dose 
estimate is not warranted because the veteran's sleep apnea 
is not a radiogenic disease.   
 
Finally, when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee, 34 F.3d at 1043-1044, reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993).
 
Service medical records are silent for any symptoms, 
examination, or diagnosis of a respiratory or sleep disorder.  
In particular, there is no record of any symptoms or 
treatment for acute respiratory distress or internal 
radioactive contamination during or after construction work 
at Enewetak.  In October 1980, the veteran signed a document 
electing not to undergo a discharge physical examination.  A 
medical officer reviewed the document and the veteran's 
service medical records and stated that he had not been in a 
medical surveillance program because of hazardous job 
exposure and that additional clinical evaluation or tests 
were not required.  

No respiratory or sleep disorders were noted on a VA 
examinations in September 1988 or in October 1990.  

In May 2002, a private physician specializing in sleep 
disorders noted the veteran's reports of snoring and poor 
quality sleep for the previous 24 to 25 years.  The veteran 
also reported daytime sleepiness, morning cough, and 
shortness of breath on exertion.  After review of the results 
of a sleep study, the physician diagnosed moderately severe 
obstructive sleep apnea.  He also reviewed the results of a 
pulmonary function test and diagnosed mild obstructive lung 
disease.  The physician advised smoking cessation and weight 
loss.  In November 2003, the veteran underwent a VA 
examination and sleep study.  A VA physician tested and 
prescribed the use of a continuous positive airway pressure 
device and also recommended smoking cessation and weight 
loss.  Neither physician commented on the etiology of the 
disorder.   

The Board concludes that presumptive or direct service 
connection for sleep apnea is not warranted because the 
disorder was first diagnosed not earlier than 2002, many 
years after service.  Although a private physician in 2002 
noted the veteran's reports of problems with snoring and 
drowsiness for 25 years, these symptoms were not noted on VA 
examinations in 1988 and 1990.  The Board acknowledges that 
neither the private nor VA physician directly addressed 
whether radiation exposure was a cause for the disorder.  
However, there is no evidence to support that obstructive 
sleep apnea, a collapse or obstruction of the airway, is 
related to internal or external radiation exposure, 
regardless of the extent of exposure.  Regulations regarding 
diseases associated with exposure to ionizing radiation 
provide for service connection only for several types of 
cancer, none of which are evident in this case.  

The weight of the credible evidence demonstrates that the 
veteran's current sleep apnea first manifested many years 
after service and is not related to any aspect of active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

Here, the veteran contends that he experienced a hurricane 
and tidal wave while assigned to military duties on Enewetak 
in 1978.  The veteran does not contend nor do the service 
records show that the veteran was in combat.  

In January 1979, a medical officer noted that the veteran 
requested a psychiatric evaluation.  The officer alluded to a 
redeployment of troops after a recent storm.  He noted that 
scheduling of an evaluation would depend on whether the 
veteran's commander designated the veteran for evacuation.  
The officer noted no objective findings of a need for a 
psychiatric evaluation.  In February 1979, a psychologist 
noted that the veteran appeared at his clinic on self-
referral but did not cooperate with efforts to conduct an 
evaluation.  In October 1980, the veteran declined to undergo 
a discharge physical examination.  A medical officer reviewed 
his records and found that no examination was required.  The 
Board concludes that the veteran was present on Enewetak 
during a storm of sufficient magnitude as to require a 
redeployment of some of the assigned troops after the storm.  

The veteran also contends that he was the victim of a 
physical assault.  In December 1978, the veteran sought 
treatment after an incident involving military police.  The 
examiner noted that the veteran was unable to report what had 
happened because he was intoxicated at the time of the 
altercation.  The examiner noted a number of abrasions, 
bruises, and cervical and knee tenderness but no gross 
abnormalities. A special court martial order dated in April 
1979 showed that the veteran was found guilty of assaulting a 
military policeman and civilian policeman in December 1978 at 
Enewetak.  The veteran was found not guilty of another charge 
arising from the same incident, and a conviction on a third 
charge was later set aside.  However, the punishment assigned 
for the first charge was executed.  Although the veteran 
contends that he was the victim of an assault by the 
policeman, the Board concludes that his assertions are not 
credible in light of the military court-martial records that 
showed that an incident occurred but was the result of the 
veteran's misconduct.  

In June 1989, the veteran sought VA psychiatric care for 
sleeplessness, homicidal ideation, and dreams about the court 
martial.  A physician found no psychoses.  In a follow-up 
examination, the veteran reported that medication prescribed 
for insomnia was not effective and that he had been wrongly 
accused of threatening others at work.  In July 1989, an 
examiner noted the veteran's reports of continued 
sleeplessness and difficulties at work.  In November 1989, 
the veteran reported having been medically retired from his 
employment.  The veteran was not diagnosed with a psychiatric 
disorder.  In March 1995, a private physician under direction 
from the Social Security Administration examined the veteran 
for bilateral knee pain and noted that the veteran had 
injured one knee in a fall in 1987 and the other in a motor 
vehicle accident in 1988.  The physician noted the veteran's 
report that he had obtained a medical retirement because of 
bilateral knee disabilities.  In October 1990, a VA general 
medical examiner noted no psychiatric or personality 
disorders.  

VA outpatient treatment records starting in March 2002 showed 
regular appointments for follow-up on several physical 
disorders with no notations of any psychiatric care.  
However, in March 2004, the veteran sought psychiatric 
intervention for suicide ideations.  A VA nurse noted that 
the veteran reported having been diagnosed with PTSD at a VA 
clinic eight to nine years earlier.  The veteran reported 
that he had been experiencing auditory hallucinations and 
sleeplessness for the previous month as well as general 
depression over an inability to maintain employment because 
of a back disability.  The veteran also reported symptoms of 
paranoia and use of marijuana.   

Four days later, a VA psychiatrist examined the veteran and 
noted his reports of VA mental health treatment in 1989.  The 
veteran reported visual and auditory hallucinations related 
to the 1978 incident with police at Enewetak and subsequent 
1979 court martial.  He also reported auditory hallucinations 
of people blaming him for a hurricane and tidal wave on the 
island.  The psychiatrist also noted that the veteran 
believed that some of his physical disorders and an inability 
to have children were the result of radiation exposure.  On 
examination, the psychiatrist noted a constricted affect and 
poor insight and judgment.  Thought processes were 
delusional, and memory was poor.  The psychiatrist diagnosed 
chronic paranoid schizophrenia and assigned a Global 
Assessment of Functioning (GAF) score of 38, indicating major 
impairment in judgment, thinking, or mood and some impairment 
in reality testing.  

In a May 2004 follow-up, the psychiatrist noted that 
prescribed medication had not been effective in treating 
sleeplessness or delusions.  The veteran continued to report 
suicidal ideations with no intent or plan.  In discussing a 
May 2004 statement of the case related to service connection 
claims for PTSD and radiation exposure, the veteran did not 
recall having submitted a claim or having spoken with any 
veteran services representatives.  The psychiatrist continued 
to diagnose chronic paranoid schizophrenia and adjusted the 
veteran's medications.  

The Board concludes that service connection for PTSD is not 
warranted because the veteran does not have a qualifying 
diagnosis of the disorder.  There is no competent medical 
evidence of psychiatric symptoms of any nature in service.  
In 1989, the veteran reported sleeplessness and dreams of 
events in service, but examiners made no psychiatric 
diagnosis.  Subsequent VA examinations and treatment in 1990 
and from 2002 to 2004 showed no mental health problems.  
Although the Board acknowledges that the veteran has memories 
of a hurricane and court martial and that these events 
actually occurred, medical examiners noted their awareness of 
the events but have not diagnosed PTSD.  

The weight of the credible evidence demonstrates that the 
veteran has not been diagnosed with PTSD.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether VA compensation and pension 
examinations were required in this case.  Under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), the duty to assist is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the appellant's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  Here, records of VA psychiatric 
outpatient treatment and examinations in March 2004 and May 
2004 showed that the veteran did not have a diagnosis of 
PTSD.  Therefore, the Board concludes that there is no 
current PTSD disability.  The veteran's current sleep apnea 
is not a radiogenic disease, and there was no evidence of any 
other event or treatment in service that may be associated 
with the disorder.   There is sufficient medical evidence to 
make a decision on both claims.  


ORDER

Service connection for sleep apnea is denied. 

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


